HAMILTON, J.
Epitomized Opinion
Masters brought an action against the Cincinnati Trac. Co. for personal injuries growing out of a collision between one of defendant’s street cars and a wagon and team belonging to and driven by Masters along a certain street in Cincinnati, As Masters was driving eastward along the street an east-bound street car approached him from behind ringing its gong. It was very foggy at the time and impossible to see very-far ahead. As he was not able to turn out to the right Masters turned over, to the left, i. e., into the west-bound street car track, when he was struck by a west-bound street car. There was evidence - that this car did not -ring the gong and that- it was .being operated at an unreasonable rate of speed.
At the beginning of the trial, defendant attempted to file an amended answer setting up a city ordinance but the - trial ■ court refused to admit it. As the trial resulted in a verdict for plaintiff, defendant prosecuted error claiming that the verdict was manifestly against the weight of- evidence, error in the court’s charge, and misconduct of one of the jurymen in that he failed to respond to a general inquiry to the jury as to whether any of them had heen in. any acéident, when as a matter of *16fact he had .been in an automobile accident some time previous. In sustaining the judgment of the lower court, the Court óf ifp-peals held:
Attorneys—Leo. J. Brumleve, Jr., for Traction Company; D. M. Johnson, T. M. Gregory and E. M. Powers, for Masters; all of Cincinnati.
1. That the verdict was not manifestly against the weight of the evidence.
2. That no error was committed in the Court’s refusal to give certain special requests as ■ the matters contained therein were given either in other requests or in the general charge.
3. That there was no showing that the juryman’s failure to respond to the inquiry on the voir dire was influenced by corrupt motives or that the defendant did not receive at his hands a fair and impartial trial.
4. As counsel for the defendant learned of the act of the juryman during the trial and entered no objection to him, the defendant cannot now be heard to complain.